Citation Nr: 0110249	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  97-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Restoration of service connection for laryngeal cancer.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



The appellant served on active duty from February 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a decision dated in April 1999, the Board 
denied restoration of service connection for laryngeal cancer 
and noted in the Introduction Section that it was without 
jurisdiction to consider a claim for service connection for 
PTSD.  The appellant subsequently appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a memorandum decision dated in 
September 2000, the Court vacated the Board's decision on 
these issues and remanded the claims for further 
consideration.


REMAND

The appellant has perfected an appeal with respect to a claim 
for service connection for PTSD.  Included among his claimed 
in-service stressors is an incident in which his platoon 
leader (Lieutenant Scott) and himself entered a minefield to 
rescue a servicemate (D.L.B.) injured by a mine tripped by 
another soldier (Sergeant "Deetz").  In support of this 
claim, he submitted a lay affidavit from DLB.  He also 
submitted copies of letters claimed to have been written to 
his parents while in service which place the date of the 
alleged incident as December 10, 1970.  Research by the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
confirms that 2 personnel from "B/1-11" were wounded in 
action (WIA) after detonating an anti-personnel type mine on 
December 10, 1970. 

The Board is of the opinion that the RO should take further 
steps to verify the alleged minefield incident.  In this 
respect, the appellant has indicated that his ability to 
verify the authenticity of the in-service letters.  
Furthermore, DLB has offered to provide further corroboration 
of this in-service incident and his injuries sustained at 
that time.  Finally, the RO should verify with USASCRUR 
whether Lieutenant Scott, D.L.B., and Sergeant "Deetz" were 
in the appellant's command located in Vietnam on December 10, 
1970 and whether Sergeant "Deetz" and DLB were wounded in 
action at this time.

The Board notes that there has also been a significant change 
in VA's notification requirements and development procedures.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  A 
remand in this case is required required for compliance with 
these changes in the law.  Therefore, for these reasons, a 
remand is required.

The Board next notes that further development is required 
regarding the claim for restoration of service connection for 
laryngeal cancer.  Upon remand, the RO should review the 
Court's memorandum decision for guidance as to how to comply 
with the severance requirements under 38 C.F.R. § 3.105(d).  
In this respect, the Board notes that the RO should obtain an 
appropriate certification from a medical authority using the 
exact words in the regulation.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary steps 
to verify the authenticity of the 
appellant's in-service letters.  The RO 
should also inform the appellant of his 
opportunity to provide any further 
detailed information regarding his claimed 
in-service stressor(s).  The appellant is 
hereby advised that further detailed 
information may be necessary in order to 
conduct a meaningful search for 
verification of his claimed stressors, and 
that his failure to respond may result in 
an unfavorable outcome of his claim.

2.  The appellant is hereby advised of his 
right to submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should contact DLB with respect 
to his offer to provide further 
corroboration of the minefield incident 
and his injuries sustained at that time.  
DLB should provide documentation that he 
was in the veteran's unit or commmand and 
at that location on the date in question.

4.  The RO should then prepare a summary 
of the alleged minefield incident and any 
further stressors claimed, regardless of 
whether or not the appellant responds to 
any further information requests.  This 
summary, the supporting documents and the 
service personnel records should be sent 
to USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia, 22150-3197, which 
should be requested to provide any 
information which might corroborate the 
existence of any of the claimed stressors.  
This should include information pertaining 
to whether Lieutenant Scott, DLB, and 
Sergeant "Deetz" were in the appellant's 
command located in Vietnam on December 10, 
1970 and whether Sergeant "Deetz" and DLB 
were wounded in action at this time.  Any 
further information submitted by the 
appellant pursuant to his remand should be 
included.  Any leads mentioned by USASCRUR 
should be followed up by the RO.

5.  The RO should review the claims to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  The RO should review the Court's 
September 2000 memorandum decision as to 
how to comply with the severance 
requirements under 38 C.F.R. § 3.105(d).  
The RO must comply with the decision of 
the Court.

7.  The RO must obtain an appropriate 
certification from a medical authority 
using the exact words of 38 C.F.R. 
§ 3.105(d).  Thereafter, the RO should 
proceed to adjudicate the case consistent 
with the applicable regulatory and case 
law requirements.  The RO is informed that 
the exact language of the certification 
contained in 38 C.F.R. § 3.105(d) must be 
prepared by the proper medical authority.  
The certification must be accompanied by a 
summary of facts, findings and reasons for 
the conclusion.  At a minimum, the medical 
professional, in addition to the 
certification, should address the 
following.  Does the veteran have 
laryngeal cancer?  Did the veteran ever 
have laryngeal cancer?  The certification 
from the proper medical authority must 
state that in light of all accumulated 
evidence, the diagnosis on which service 
connection was predicated is clearly 
erroneous.

Thereafter, the case should be returned to the Board, if in 
orderafter compliance with all appellate procedures.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





